Case: 13-40983      Document: 00512800283         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 13-40983
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     October 10, 2014
                                                                         Lyle W. Cayce
ARTHUR JOYAL BARKER,                                                          Clerk


                                                 Plaintiff-Appellant

v.

RUTH BROUWER, Medical Practitioner; JOYCE FRANCIS, Vocational
Nurse; THOMAS MACIEL, Registered Nurse,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:12-CV-10


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges
PER CURIAM: *
       Arthur Joyal Barker, Texas prisoner # 1290750, is appealing from the
denial of his Federal Rule of Civil Procedure 60(b) motion filed in his 42 U.S.C.
§ 1983 proceeding. We must examine the basis of our jurisdiction, sua sponte,
if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40983    Document: 00512800283     Page: 2   Date Filed: 10/10/2014


                                 No. 13-40983

notice of appeal is a jurisdictional requirement in a civil case. Bowles v.
Russell, 551 U.S. 205, 213-14 (2007).
      Barker failed to file a timely notice of appeal following the denial of his
Rule 60(b) motion or a timely motion to extend the time to file a notice of
appeal. Consequently, we are without jurisdiction to consider the appeal. See
Williams v. Chater, 87 F.3d 702, 704-06 (5th Cir. 1996). Therefore, the appeal
is DISMISSED for lack of appellate jurisdiction. See Bowles, 551 U.S. at 214.
Barker’s motion for the appointment of counsel is DENIED.




                                        2